*414
ORDER

PER CURIAM.
Novacare Inc. (“Employer”) and Liberty Mutual Insurance Company, Employer’s insurer, appeal from the decision of the Labor and Industrial Relations Commission (“Commission”) awarding Richard Leonard (“Claimant”) workers’ compensation benefits. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).